Citation Nr: 0025199	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-07 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private hospital care from February 3 to February 4, 1998, 
and from February 23 to February 24, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

The veteran had active service from August 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision letter by the 
Department of Veterans (VA) Regional Office (RO) in Des 
Moines, Iowa.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran has not been granted service connection for 
any disability.

3.  The veteran has been granted non-service connected 
pension benefits.

4.  The veteran received private hospital care from February 
3 to February 4, 1998, and from February 23 to February 24, 
1998, which was not authorized by the VA.

5.  The unauthorized medical care was not for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to have been aggravating 
an adjudicated service-connected disability.

6.  The veteran did not have a total disability permanent in 
nature that had resulted from a service-connected disability, 
nor was he a participant in a rehabilitation program.





CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private inpatient hospital care from February 3 to February 
4, 1998, and from February 23 to February 24, 1998, have not 
been met. 38 U.S.C.A. §§ 1701, 1703, 1710, 1728, 5107 (West 
1991); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is neither asserted nor shown that the inpatient hospital 
care provided the veteran at Floyd Valley Hospital in LeMars, 
Iowa, from February 3 to February 4, 1998, and from February 
23 to February 24, 1998 was authorized by VA.  Rather, the 
only assertion given by the veteran's daughter is that she 
and the veteran would face financial hardship in paying for 
the care provided.

The veteran was granted non-service connected pension 
benefits in a July 1984 decision letter.  A February 1998 VA 
treatment record reflects that the veteran has numerous and 
profound disabilities, including a form of dementia.  The 
veteran has not been granted service connection for any 
disability, nor has he been receiving Chapter 31 benefits.

The veteran's daughter stated in a January 1999 VA Form 9 
that the veteran was treated at Floyd Valley Hospital 
February 3 to February 4, 1998, and from February 23 to 
February 24, 1998, as a result of his dementia.  

In order for the veteran to receive payment or reimbursement 
for expenses of hospital care not previously authorized, the 
care must have been for an adjudicated service-connected 
disability, a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, any disability where the veteran has a total 
disability permanent in nature resulting from a service-
connected disability or any illness or injury where the 
veteran is participating in a rehabilitation program under 
Chapter 31.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (1999).

The veteran's treatment at Floyd Valley Hospital was not for 
a service connected disability, a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, a disability where 
the veteran has a total disability permanent in nature 
resulting from a service-connected disability, or an illness 
or injury where the veteran is participating in a 
rehabilitation program under Chapter 31.

Therefore, the veteran does not meet the first criteria for 
reimbursement or payment of unauthorized medical expenses 
under the provisions of 38 C.F.R. § 17.120.  Accordingly, it 
is irrelevant and unnecessary to determine whether a medical 
emergency existed or whether Federal facilities were 
unavailable.  Since the evidence reflects that the veteran 
does not meet the criteria for payment or reimbursement for 
unauthorized medical expenses, and since the evidence 
reflects that the hospital care was not authorized, the claim 
must be denied as a matter of law.  See Shields v. Brown, 8 
Vet. App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994)].


ORDER

Reimbursement or payment for the cost of private inpatient 
hospital care from February 3 to February 4, 1998, and from 
February 23 to February 24, 1998, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

